Citation Nr: 1118218	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the bilateral hips.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1986 to August 1990, February 1991 to March 1991, and January 1997 to August 2004.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to service connection for DJD of the left and right hips.  

The Veteran testified before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is associated with the claim file.

The issue has been recharacterized as indicated on the title page of this decision.

In November 2009 the Board remanded the Veteran's claim for additional development.


FINDING OF FACT

The competent evidence of record shows that the Veteran has a pre-existing DJD of the bilateral hips disability that increased in severity during, and was aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease (DJD) of the bilateral hips have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for DJD of the bilateral hips has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks service connection for DJD of the bilateral hips.  He testified that this condition was aggravated by moving heavy objects during service, and that he had hip surgery when he was a teenager, but did not have any problems or pain until service. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).

Service connection may be granted for a disability on the basis of aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation if the pre service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

Simply put, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If aggravation is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

However, the presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


At entrance into the Veteran's first period of service, the May 1985 enlistment examination report notes scars on the bilateral hips and a history of hip surgery on both hips at age 12 or 13.  The impression was old right slipped capital femoral epiphyses.  

Thus, the Veteran had a pre-existing injury noted at entry into service, is not presumed sound, and the issue is whether the pre-existing bilateral hip disability was aggravated in service beyond the natural progress of the disease.  See 38 C.F.R. § 3.304(b).

The Veteran states that he aggravated his bilateral hips during his office move in 2001.  The Veteran's January 2001 STRs indicate that he complained of sore muscles and requested Motrin.  An October 2003 STR notes that the Veteran had hip displacement surgery performed in 1973 and 1974.  Pins were inserted in the hips in 1973, as preventative surgery for slipped bilateral epiphyses.  November 2003 STRs note that the Veteran had bilateral hip symptoms.  Two months prior to the Veteran's August 2004 discharge, June 2004 STRs note that he likely has osteoarthritis in the bilateral hips and decreased range of motion.  

Given that the Veteran was diagnosed during service with osteoarthritis and decreased range of motion in his bilateral hips and was noted to have pain, it is clear that his pre-existing bilateral hip disability increased in severity during service and did not merely undergo a temporary or intermittent flare-up.  See Beverly, 9 Vet. App at 405; Jensen, 4 Vet. App. at 306-07; 38 C.F.R. § 3.306(a).  Thus, the presumption of aggravation during service has been triggered and VA must show by clear and unmistakable evidence (obvious or manifest) that the increase in severity during service is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

An August 2009 private medical record notes that the Veteran had a history of bilateral slipped capital femoral epiphysis as a child and that he had no hip pain until he was performing work for the Air Force.  The pain was consistently located in his groin and on the lateral aspects of his hips and was exacerbated by activity.  The examiner opined that the Veteran's work in the Air Force certainly aggravated an already underlying condition of the hips.

A VA examination was conducted in June 2010.  The examiner noted that the Veteran had right and left hip surgery when he was 13 for prevention of slipped epiphysis.  He denied injury to the hips during service, but began to experience bilateral hip pain during service.  Following examination, a diagnosis of DJD of the bilateral hips was given.  The examiner opined that Veteran's current bilateral hip condition is less likely than not aggravated by his military service beyond the normal progression of the pre-existing condition as trauma and surgery to the hips will eventually lead to degenerative changes in the joint.  Furthermore, there is no documented bilateral hip injury in service that would have contributed to the unusual advancement of the condition or service related responsibilities that would have accelerated the degenerative process in his hips.  

As the presumption of aggravation has been triggered because the Veteran's bilateral hip disability increased in severity during service, VA must show by clear and unmistakable evidence that the increase in severity during service is due to the natural progress of the condition to rebut the presumption of aggravation.  See 38 C.F.R. § 3.306.  

Given that the Veteran submitted an August 2009 private medical opinion noting that a medical professional found that the Veteran's work during service certainly aggravated an underlying condition of the hips and because the VA examiner merely found that it less likely than not that the Veteran's pre-existing bilateral hip disability was aggravated by his military service, VA has failed to show, by clear and unmistakable evidence, that the increase in severity of the Veteran's bilateral hip disability during service was due to the natural progress the disability.  

Service connection for DJD of the bilateral hips based on aggravation of a pre-existing disability is warranted.





ORDER


Service connection for degenerative joint disease (DJD) of the bilateral hips is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


